Citation Nr: 0807229	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.

2.  Entitlement to service connection for bilateral bull's-
eye maculopathy or other vision disorder to include as 
secondary to residuals of a fractured jaw.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) secondary to residuals of a fractured 
jaw.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and observer

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran failed to report to a videoconference hearing 
scheduled in July 2004.  This hearing was rescheduled for 
good cause shown.  The veteran testified before a Veterans 
Law Judge at a video conference hearing in January 2005.  A 
transcript of that hearing is of record.  

This case was previously remanded for further development in 
a January 2005 Board decision.  Thereafter, in an August 2007 
rating decision, the RO granted service connection for post-
traumatic stress disorder (PTSD), initially claimed as a 
psychiatric disorder secondary to head trauma; and for post-
traumatic tension headaches, claimed as secondary to head 
trauma.  The veteran has not indicated disagreement with the 
disability ratings or effective dates assigned.  Therefore, 
the only matters remaining on appeal are as listed on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the veteran was informed by the Board, that 
the Veterans Law Judge that conducted his videoconference 
hearing in January 2005 was no longer employed at the Board.  
The veteran was asked if he would like another hearing, which 
he answered in the affirmative in a written statement 
received in February 2008.  Thus, the veteran should be 
scheduled for a videoconference hearing prior to the Board's 
adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
video-conference hearing to be held before 
a Veterans' Law Judge.  

2.  The RO should review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), and that all 
appropriate development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

